I dissent upon the grounds stated in my dissent to the original department opinion, 138 Wn. 495, 244 P. 721. I also dissent upon *Page 392 
the ground that the relator, in my opinion, was entitled to be advised by the original information, or in any event by supplemental information filed before being required to plead to the original information, of the intent of the prosecution to seek his conviction of being an habitual criminal. In other words, I think such an accused person has the right to be advised of the whole cumulative penalty which the prosecution seeks to have the state inflict upon him, before he shall be required to plead to the original, as well as to the supplemental, charge. The prosecution's effort to secure a conviction of an offense carrying a long, and in some cases a life, penitentiary sentence, surely should be brought to the attention of such an accused before he is called upon to enter the first stage of his defense. A mere separate misdemeanor charge manifestly does not so inform an accused.